Citation Nr: 9927348	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1960 and from December 1962 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained.

2. An unappealed December 1995 RO decision denied service 
connection for 
PTSD.

3. The evidence received since the 1995 RO decision bears 
directly and 
substantially upon the matter under consideration, and it is 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the case.

4.  The veteran's claim is plausible.


CONCLUSION OF LAW

1. The December 1995 RO decision denying the veteran 
entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105.

2. New and material evidence sufficient to reopen the claim 
of service connection 
for PTSD has been submitted. 38 U.S.C.A. §§ 5107, 5108.

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record discloses that the veteran's claim of 
entitlement to service connection for PTSD was previously 
considered and denied by the RO in December 1995.  The RO 
found, in essence, that the evidence did not establish that 
the stressors provided by the veteran had actually occurred, 
and in the absence of such evidence, the claim must be 
denied.

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
filed neither in response to the RO denial of service 
connection for PTSD, that determination is final.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim ahs been reopened.  
Justus v. Principi, 3 Vet. App. 519, 513 (1992).  If the 
Board's finds the evidence new and material, his claim must 
be reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that is must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

If such new and material evidence has been submitted, the 
second step under Elkins is to immediately determine upon 
reopening whether, based on all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The veteran must satisfy three 
elements for his claim for service connection for PTSD to be 
well grounded.  First, there must be medical evidence of a 
current PTSD disability.  Second, there must be lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor).  Third, there must be medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

The evidence which was of record at the time of the earlier 
denial was the veteran's service medical records, his service 
personnel records, Social Security Administration Records, a 
report from Anne B. Cronick, M. D. dated March 1987, a VA 
outpatient record from January 1988, a report from Thomas F. 
Zeck, Ph. D dated January 1989, and two VA examination 
reports dated June 1994 and September 1995 respectively.  The 
veteran's service medical records do not show any complaint, 
treatment or diagnosis of a psychiatric disorder.  The 
personnel records indicate that the veteran did serve in 
Vietnam.  These records do not show awards evincing combat.  
The Social Security Administration records show diagnoses of 
major depressive disorder and passive-dependent personality.  
Dr. Cronick found the veteran to have a diagnosis of schizo-
affective psychosis.  The VA outpatient record reveals a 
diagnosis of anxiety and peptic ulcer disorder.  Dr. Zeck 
diagnosed the veteran with depressive neurosis and mild 
mental retardation with dependent personality disorder.  At 
his June 1994 VA examination, the veteran was diagnosed with 
anxiety disorder and the veteran did not report any stressors 
from his period of active service.  In his Sept 1995 
examination, however, the veteran reported remembering the 
constant shooting and seeing dead bodies.  He also reported 
chemicals being sprayed above him during service.  Noting the 
veteran's symptomatology, the examiner ultimately diagnosed 
the veteran with recurrent major depression, mild mental 
retardation and chronic PTSD.  Of note, the RO sent the 
veteran a letter during the pendency of that claim requesting 
more information on the veteran's service stressors and no 
reply was received.

Evidence received since the December 1995 RO decision 
includes VA outpatient records from February 1997 to April 
1998, a report of a VA hospitalization in February through 
March 1998 and a statement from the veteran dated March 1998.  
The outpatient records indicate that the veteran was 
receiving ongoing outpatient treatment for symptomatology 
associated with PTSD.  The VA hospitalization shows that the 
veteran required hospitalization for this symptomatology, 
including nightmares, flashbacks and feelings of "being 
evil."  

The veteran's statement of March 1998 was the first statement 
offered by the veteran to detail his reported stressors.  He 
wrote that he was in the 595th Signal Blue Platoon in October 
or November 1968 and that he had orders to report to a 
personnel office at another base.  He reported that he caught 
a helicopter ride but that it had to drop him off at another 
base, as that base was under attack.  The veteran reported 
that he saw wounded troops and destroyed airplanes.  He 
reported that rounds were coming in that that he dropped in 
with other soldiers and they were taken to a nearby village 
that had been hit with Napalm.  His job there was to pick up 
dead bodies and place them in a row in the center of the 
village.  He reported that the smell of the human flesh, 
napalm and smoke was terrible.  Afterwards he was sent on to 
his next base.

The Board finds that this new evidence, specifically the 
veteran's stressor statement, bears directly on the question 
of whether the veteran's diagnosis of PTSD can be related to 
in-service events.  Moreover, it is clearly "new," since it 
was not of record when the last final decision denying 
service connection for PTSD was issued, and is not 
duplicative or cumulative of evidence then in the claims 
file.  Accordingly, the Board finds that the evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and is material to the issue 
of service connection.  38 C.F.R. § 3.156.  

Additionally, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.  
Evidence establishes that the veteran has a current diagnosis 
of PTSD.  There is also lay evidence of inservice stressors.  
Finally, there is medical evidence that may suggest a link 
between the veteran's service and his PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  However, as the Board deems that 
additional evidentiary development is necessary prior to 
final adjudication on the merits, the veteran's claims is 
remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection is reopened. 

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The law provides that in order to establish service 
connection for PTSD, the records must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory", i.e. credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b), Zaryicki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence that corroborates the veteran's testimony 
or statements.  

In this case, the veteran claims he is entitled to service 
connection for PTSD due to stressful incidents he endured 
during his service in Vietnam.  The Board notes that the 
veteran has been diagnosed with PTSD.  However, there has 
been no attempt to verify veteran's stressors.  His personnel 
records merely show that he was in Vietnam.  There is nothing 
further of record that shows the RO attempted to verify the 
veteran's account of landing in an area under attack. In this 
regard, the Board finds that further verification of the 
stressful incidents related by the veteran is necessary.  
Specifically, the Board requests that the RO attempt to 
verify the veteran's account.

As well, the Board notes that there is no indication in the 
claims file that the above mentioned diagnoses of PTSD are 
related to any specific events that have been verified.  In 
this regard, the law indicates that any diagnosis of PTSD 
must be based on a stressor history that has been verified.  
Therefore, in compliance with the VA's duty to assist under 
38 U.S.C.A. § 5107(b), after the above described verification 
of the veteran's stressors, the veteran must be provided a 
new examination where the examiner has an accurate, verified 
history of the veteran's military service.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994) (nothing that an examination 
based on a questionable history is inadequate for rating 
purposes).
 


Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1. With the information obtained from the 
veteran's personnel records and the 
evidence of record, the RO should 
review the file and prepare a summary 
regarding the veteran's statements of 
stressful events in Vietnam.  This 
summary and a copy of the veteran's 
DD214s and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150.  

2. Following this development and any 
other development deemed necessary by 
the RO, the RO should prepare a report 
detailing the nature of any stressor 
which it determines is verified by the 
record.  If no stressor has been 
verified, the RO should so state.  The 
report should then be added to the 
claims file.

3. After completing the above actions, 
and only if the RO determines that one 
or more inservice stressors has been 
verified, the RO should schedule the 
veteran for an examination by a board 
of two VA psychiatrists to determine 
the whether the veteran currently has 
PTSD, and, if so, its etiology.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD 
sub scales. The RO must provide the 
examiners with the summary of any 
stressors described above, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiners must also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied. If a PTSD 
diagnosis is deemed appropriate, the 
examiners should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's PTSD is the 
result of one or more of the inservice 
stressors found to be established by 
the RO.  The examination report(s) 
should include the complete rationale 
for all opinions expressed.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1997), copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, 
the claims file, must be made 
available to the examiners for review.

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the examination report(s). If the 
report(s) are not in complete 
compliance with the instructions 
provided above, appropriate action 
should be taken. Thereafter, the RO 
should adjudicate the issue of service 
connection for PTSD on a de novo 
basis. If the determination remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he
desires to have considered in connection with his current 
appeal. No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

